Citation Nr: 1008391	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  03-31 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left wrist, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for arthritis of the 
right wrist, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for acne, to include as 
due to an undiagnosed illness.

4.  Entitlement to service connection for degenerative 
disease of the left knee, to include as due to an undiagnosed 
illness.

5.  Entitlement to service connection for degenerative 
disease of the right knee, to include as due to an 
undiagnosed illness.

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as due to an undiagnosed 
illness.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to July 
1991, and from February to December 2003.  Further, the 
record reflects he has had additional service in the National 
Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, in pertinent part, denied the current 
appellate claims.

The Veteran and his wife provided testimony at a hearing 
before the undersigned Veterans Law Judge in January 2010.  A 
transcript of this hearing has been associated with the 
Veteran's VA claims folder.

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that further development 
is required with respect to the Veteran's acne claim.  
Accordingly, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Board notes that the Veteran also perfected an appeal to 
the denial of service connection for sleep disturbance and 
nightmares, as well as a mental condition.  However, service 
connection was established for posttraumatic stress disorder 
(PTSD) by an August 2008 rating decision, and it was 
recognized that sleep disturbance and nightmares were part of 
the symptomatology of this disability.  In view of the 
foregoing, these service connection claims have been resolved 
and are not on appeal before the Board.  See generally 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board also notes that the Veteran initiated an appeal to 
the disability rating assigned for his PTSD.  However, he did 
not perfect his appeal as to that issue by filing a timely 
Substantive Appeal after a Statement of the Case (SOC) was 
promulgated on that issue in October 2009.  See 38 C.F.R. 
§§ 20.200, 20.302 (2009).  Moreover, he did not contend that 
this issue was on appeal at his January 2010 hearing.  
Therefore, the Board does not have jurisdiction to address 
this issue.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the resolution of the claims adjudicated by this decision 
have been completed.

2.  The Veteran had active service in the Southwest Asia 
theater of operations during the Persian Gulf War.

3.  The Veteran's disabilities of the wrists, knees, and 
stomach have all been attributed to known clinical diagnoses.

4.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
disabilities of the knees, wrists, and GERD were incurred in 
or otherwise the result of active service to include active 
duty for training (ACDUTRA) and inactive duty training.

CONCLUSIONS OF LAW

1.  Arthritis of the left wrist was not incurred in or 
aggravated by the Veteran's military service, to include as 
due to an undiagnosed illness.  38 U.S.C.A. §§ 101, 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.6, 3.159, 3.303, 3.317 (2009).

2.  Arthritis of the right wrist was not incurred in or 
aggravated by the Veteran's military service, to include as 
due to an undiagnosed illness.  38 U.S.C.A. §§ 101, 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.6, 3.159, 3.303, 3.317 (2009).

3.  Degenerative disease of the left knee was not incurred in 
or aggravated by the Veteran's military service, to include 
as due to an undiagnosed illness.  38 U.S.C.A. §§ 101, 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.6, 3.159, 3.303, 3.317 (2009).

4.  Degenerative disease of the right knee was not incurred 
in or aggravated by the Veteran's military service, to 
include as due to an undiagnosed illness.  38 U.S.C.A. 
§§ 101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.317 (2009).

5.  GERD was not incurred in or aggravated by the Veteran's 
military service, to include as due to an undiagnosed 
illness.  38 U.S.C.A. §§ 101, 1110, 1117, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.159, 
3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via letters dated in October 
2001 and April 2002, both of which are clearly prior to the 
March 2003 rating decision that is the subject of this 
appeal.  He was also sent additional notification in April 
2004 and August 2009, followed by readjudication of his 
appellate claims via an October 2009 Supplemental SOC (SSOC).  
This development "cures" the timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claims, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the August 2009 letter included the 
information regarding disability rating(s) and effective 
date(s) mandated by the holding in Dingess, supra, as well as 
the schedular criteria for evaluating his service-connected 
low back disorder. 

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran has had the opportunity to present 
evidence and argument in support of his claims, to include at 
the January 2010 Board hearing.  VA and private medical 
records have been obtained and considered, and nothing 
indicates the Veteran has identified the existence of any 
relevant evidence that has not been obtained or requested.  
He testified at his January 2010 hearing that he was not 
receiving any disability benefits from the Social Security 
Administration.  Moreover, he was accorded a VA medical 
examination regarding this case in May 2002.  Although no 
opinion was promulgated as to the etiology of the claimed 
disabilities, for the reasons detailed below the Board finds 
that, with the exception of the acne claim, no such 
development is warranted based upon the facts of this case.  
Consequently, the Board finds that the duty to assist the 
Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
training during which the veteran was disabled from an injury 
incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in 
the Armed Forces performed by the Reserves for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Inactive duty training includes duty, other than full-time 
duty, prescribed for the Reserves.  38 U.S.C.A. 
§ 101(23)(A).  Reserves includes the National Guard. 38 
U.S.C.A. § 101(26), (27).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Veteran's appeal is primarily based upon 
the undiagnosed illnesses incurred during service in the 
Persian Gulf War.  Among other things, he essentially 
contends that he has had problems with his wrists, knees, and 
stomach (i.e., GERD) since his service in Saudi Arabia during 
this War.  The record confirms he did have service in the 
Southwest Asia theater of operations during the Persian Gulf 
War as part of his September 1990 to July 1991 period of 
active duty.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006, following such service.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

VA has extended the period within which such disabilities 
must become manifest to a compensable degree in order for 
entitlement to compensation to be established. The period was 
extended from December 31, 2006, to December 31, 2011.  See 
71 Fed. Reg. 75,669-75,672 (December 18, 2006) (as codified 
at 38 C.F.R. 
§ 3.317(a)(1)(i) (2009)).

A "qualifying chronic disability" for purposes of 38 U.S.C.A. 
§ 1117 is a chronic disability resulting from (A) an 
undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C), any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (D) warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastroesophageal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests. 38 C.F.R. § 
3.317(a)(1)(i)).  A chronic disability for purposes of 38 
U.S.C.A. § 1117 is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. § 
3.317(a)(3).

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(3).  For 
purposes of this section, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic. The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. § 
3.317(a)(4).

In this case, however, the Veteran's disabilities of the 
wrists, knees, and stomach have all been attributed to known 
clinical diagnoses.  Specifically, arthritis of the wrists, 
degenerative cartilage disease of the knees, and GERD.  As 
such, the undiagnosed illness provisions are not for 
application in this case.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

Despite the Veteran's contentions that the symptomatology of 
the claimed disabilities have been present since his 
September 1990 to July 1991 period of active duty, there is 
no indication of problems with the wrists, knees, or stomach 
in the service treatment records for this period or for years 
thereafter.  His upper and lower extremities, as well as his 
genitourinary (GU) system, were consistently evaluated as 
normal on service examinations to include those conducted in 
March 1990, April 1991, and September 1993.  Moreover, the 
Veteran himself affirmatively indicated on concurrent Reports 
of Medical History that he had not experienced swollen or 
painful joints; stomach, liver, or intestinal trouble; 
arthritis, rheumatism, or bursitis; bone, joint or other 
deformity; nor "trick" or locked knee.  Further, on an 
April 1991 statement he indicated that he had experienced no 
disease or injuries while in the Southwest Asia region.

The Board also observes that the post-service records 
indicate that the claimed disabilities were diagnosed years 
after the September 1990 to July 1991 period of active duty.  
As detailed by a January 2004 statement from J. T. C., M.D. 
(hereinafter, "Dr. C"), who noted the Veteran had been his 
patient since 1988, the Veteran has had osteoarthritis of the 
hands since 1996.  Dr. C also indicated that the Veteran had 
had cartilage disease of the knees with osteoarthritis since 
this same period.  In addition, Dr. C reported that the 
Veteran's symptoms of recurrent diarrhea and abdominal cramps 
had been present since 1994.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (The normal medical findings at the time 
of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.).  
Moreover, as arthritis was not diagnosed within one year 
following the September 1990 to July 1991 period of active 
service, service connection is not warranted pursuant to the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

In short, the record reflects the Veteran's claimed 
disabilities were diagnosed between his September 1990 to 
July 1991 and February to December 2003 periods of active 
duty.  Although the record confirms that he was a member of 
the National Guard during this period, nothing in the 
evidence of record indicates that any of these claimed 
disabilities were due to a disease or injury incurred in or 
aggravated by a period of ACDUTRA, or an injury during 
inactive duty training.  The Board further notes that nothing 
in the record reflects, nor does the Veteran contend, that 
these disabilities were aggravated during the February to 
December 2003 period of active duty.  See 38 C.F.R. § 3.306.  
These disabilities were all noted prior to his entry into 
this period of service, and nothing indicates they increased 
in severity beyond natural progression therein.

In summary, the Veteran's claimed disabilities of the wrists, 
knees, and stomach (i.e., GERD) have all been attributed to 
known clinical diagnoses; while the Veteran contends the 
symptomatology originated during his September 1990 to July 
1991 period of active duty, these contentions are 
contradicted by medical evaluations and statements completed 
by the Veteran contemporaneous to this period and for years 
thereafter.  For these reasons, the Board finds that there is 
no evidence that any of the claimed conditions were present 
while the Veteran was on military duty.  Therefore, any 
opinion linking the Veteran's arthritis of the wrists, 
degenerative disease of the knees, and/or GERD would not be 
supported by what actually occurred in service.  Simply put, 
there is no relevant complaint or clinical finding for a 
clinician to link the claimed disabilities to the Veteran's 
military service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  Therefore, no further 
development, to include a VA medical examination, is 
warranted on these issues.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against these appellate 
claims.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Consequently, the benefits sought on appeal with 
respect to these claims must be denied.

ORDER

Entitlement to service connection for arthritis of the left 
wrist, to include as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for arthritis of the right 
wrist, to include as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for degenerative disease of 
the left knee, to include as due to an undiagnosed illness, 
is denied.

Entitlement to service connection for degenerative disease of 
the right knee, to include as due to an undiagnosed illness, 
is denied.

Entitlement to service connection for GERD, to include as due 
to an undiagnosed illness, is denied.


REMAND

Regarding the acne claim, the Board notes that, unlike the 
other appellate issues, there is evidence of skin problems in 
the service treatment records.  Specifically, records dated 
in November 1990 reflect the Veteran was treated for 
complaints of a groin rash, which was assessed as tinea 
cruris.  However, it is not clear whether this is a 
manifestation of the current skin disorder, or any chronic 
skin disability, as the Veteran's skin was subsequently 
evaluated as normal on service examinations to include those 
conducted in April 1991 and September 1993.  Therefore, the 
Board finds that a competent medical opinion is necessary to 
determine whether the current skin disorder claimed by the 
Veteran is causally related to the in-service skin problems.  
Consequently, the Board concludes that a remand is required 
to accord the Veteran a medical examination in order to 
obtain such an opinion.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for skin problems since June 2009.  After 
securing any necessary release, the 
AMC/RO should obtain those records not on 
file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to evaluate the nature and etiology of 
his claimed skin disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.

For any chronic skin disorder found to be 
present, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that such disability was 
incurred in or otherwise the result of 
active service, to include the November 
1990 treatment for groin rash/tinea 
cruris.

A complete rationale for any opinion 
expressed should be provided.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
October 2009, and provides an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


